DETAILED ACTION
This office action is in response to RCE filed on Mar. 01, 2021.
Claims 1, 3, 4, 6-14, 18, and 20-21 have been amended.
Claims 1-4, 6-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 14, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Kitaoka et al. (US Pub. No. 20180241229 A1 hereinafter “Kitaoka”), and in view of Kim (Korean Pub. No. KR 20130014885A hereinafter “Kim”) and further view of Kuroda et al.(US Pub. No. 20120078553 A1 hereinafter “Kuroda”) and Sangameswaran et al.(US Pub. No. 20190212997 A1 hereinafter “Sangameswaran”)
Per claim 1 (Currently Amended)
An update control apparatus for a vehicle controller, comprising:
Kitaoka discloses
a state information collecting device comprising a first processor configured to collect vehicle state information when an 5update event of the vehicle controller occurs (FIG. 10 is a flowchart showing an example of a state table update process executed by the server 70 & [0113] “In step S1000, the state table updating unit 206 determines whether the vehicle state information acquiring unit 201 has acquired the vehicle state information.  When the determination result is "YES," the process moves to step S1002”)
a battery control device comprising a second processor configured to determine an update-based ultimate target State of Charge (SOC) based on the collected vehicle state information ([0118] “when the parking discharge completion notice is received, the state table updating unit 206 updates the charge status of the corresponding vehicle ID to "standby," and updates the SOC in the state table to "SOC_C" or "0" according to the information contained in the parking discharge completion notice….”)
control charge or discharge of a battery based on the determined ultimate target SOC ([0081] “the charge-discharge control unit 702 discharges the battery 9 to SOC_C %  or 0% . The values SOC_C and 0 represent standby SOCs for realizing the adjusting charge or discharge control”)
Kitaoka does not disclose
a control device comprising a third processor configured to download update data of the vehicle controller from an update 10server and update the vehicle controller when the update of the vehicle controller is approved.
But Kim discloses
a control device configured to download update data of the vehicle controller from an update 10server (page 2 “the vehicle to download the software of the electronic control devices in the vehicle connected to the internal communication of the vehicle from the update server via the wireless Internet to update the software of the electronic control devices in the vehicle”
update the vehicle controller when the update of the vehicle controller is approved (page 2 “Receiving update software when the update is approved; Receiving the update software to update the electronic controller”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kitaoka and teaching of Kim including a control device configured to download update data of the vehicle controller from an update 10server and update the vehicle controller when the update of the vehicle controller is approved in order to receive such a software recall service and need to update the software of the electronic controller with new software.
Kitaoka and Kim do not disclose
wherein the second processor of the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set.
But Kuroda discloses
the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set ([0045] “When the SOC increase determination function determines that the SOC of the battery 60 has increased, or in other words that the battery 60 has been charged or replaced, the SOC increase point setting function [apply the increase amount in the SOC] obtains the vehicle position detected by the position detection function and sets the obtained vehicle position as the SOC increase point.” Kuroda further discloses position detection function is based on GPS in [0039] “The position detection function is used to detect the latitude/longitude of the current vehicle position and a vehicle advancement direction on the basis of information from the GPS receiver 51, the vehicle speed sensor, and the acceleration sensor, which is obtained via the vehicle controller 50.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka and Kim and further including the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set as taught by Kuroda in order to provide a driver of an electric vehicle with information on nearby battery charge amount increase facilities.
Kim discloses “Receiving update software when the update is approved”, but Kitaoka, Kim and Kuroda do not disclose
increase amount of a target SOC according to whether the update of the vehicle controller is approved.
However, Sangameswaran discloses
increase amount of a target SOC according to whether the update of the vehicle controller is pending ([0042] “The vehicle battery SOC may be increased in anticipation of a pending update, so as to increase the likelihood that the battery SOC is greater than the threshold” & in paragraph [0025] further discloses a pending update determined by the server.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim and Kuroda and further including increase amount of a target SOC according to whether the update of the vehicle controller is pending as taught by Sangameswaran in order to 

Per claim 2
The rejection of claim 1 is incorporated
Kitaoka further discloses
wherein the vehicle state information includes at least one of SOC information of the battery, navigation setting information, or estimated driving time information ([0064] “FIG. 3 shows, for each vehicle identification (ID), information on whether the vehicle is parked, the SOC, charge status…”)

Per claims 9 and 16
The rejection of claims 1 and 14 are incorporated
Kim further discloses
wherein the control device determines 20whether the update event occurs by identifying software version information of the vehicle controller from the update server (page 2 “In the present invention, the update server is provided with a database for storing the software list and update information of the plurality of electronic control devices for each vehicle to compare the software and the software version information with the update information stored in the database to provide the software of the electronic control device that needs to be updated”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kuroda 

Per claim 10
The rejection of claim 9 is incorporated
Kim further discloses
wherein the control device outputs a message inquiring whether to download the update data at the time of occurrence of the update event (page 3 “The update control unit 20 is connected to a plurality of electronic control devices 10 in the vehicle through internal communication to manage software versions of the plurality of electronic control devices 10 and access the update server 70 to download the software that needs updating. It receives and transmits to the plurality of electronic control apparatus 10 and receives the update status and outputs the update completion status.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kuroda and Sangameswaran and further including the control device outputs a message inquiring whether to download the update data at the time of occurrence of the update event as taught by Kim in order to receive such a software recall service and need to update the software of the electronic controller with new software.



Kitaoka discloses
An update control method for a vehicle controller, comprising:
15collecting vehicle state information when an update event of the vehicle controller occurs (FIG. 10 is a flowchart showing an example of a state table update process executed by the server 70 & [0113] “In step S1000, the state table updating unit 206 determines whether the vehicle state information acquiring unit 201 has acquired the vehicle state information.  When the determination result is "YES," the process moves to step S1002”)
determining an update-based ultimate target State of Charge (SOC) based on the collected vehicle state information ([0118] “when the parking discharge completion notice is received, the state table updating unit 206 updates the charge status of the corresponding vehicle ID to "standby," and updates the SOC in the state table to "SOC_C" or "0" according to the information contained in the parking discharge completion notice….”)
controlling charge or discharge of a battery based on the determined ultimate target SOC ([0081] “the charge-discharge control unit 702 discharges the battery 9 to SOC_C %  or 0% . The values SOC_C and 0 represent standby SOCs for realizing the adjusting charge or discharge control”)
Kitaoka does not disclose
downloading update data of the vehicle controller and updating the vehicle controller when the update of the vehicle controller is approved.
But Kim discloses
downloading update data of the vehicle controller (page 2 “the vehicle to download the software of the electronic control devices in the vehicle connected to the internal communication of the vehicle from the update server via the wireless Internet to update the software of the electronic control devices in the vehicle”)
updating the vehicle controller when the update of the vehicle controller is approved (page 2 “Receiving update software when the update is approved; Receiving the update software to update the electronic controller”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kitaoka and teaching of Kim including downloading update data of the vehicle controller and updating the vehicle controller when the update of the vehicle controller is approved in order to receive such a software recall service and need to update the software of the electronic controller with new software.
Kitaoka and Kim do not disclose
wherein the controlling of the charge or discharge of the battery includes determining the ultimate target SOC by applying an increase amount in the target SOC according to whether a destination of navigation is set.
But Kuroda discloses
the controlling of the charge or discharge of the battery includes determining the ultimate target SOC by applying an increase amount in the target SOC according to whether a destination of navigation is set ([0045] “When the SOC increase determination function determines that the SOC of the battery 60 has increased, or in other words that the battery 60 has been charged or replaced, the SOC increase point setting function [apply obtains the vehicle position detected by the position detection function and sets the obtained vehicle position as the SOC increase point.” Kuroda further discloses position detection function is based on GPS in [0039] “The position detection function is used to detect the latitude/longitude of the current vehicle position and a vehicle advancement direction on the basis of information from the GPS receiver 51, the vehicle speed sensor, and the acceleration sensor, which is obtained via the vehicle controller 50.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka and Kim and further including the controlling of the charge or discharge of the battery includes determining the ultimate target SOC by applying an increase amount in the target SOC according to whether a destination of navigation is set as taught by Kuroda in order to provide a driver of an electric vehicle with information on nearby battery charge amount increase facilities.
Kim discloses “Receiving update software when the update is approved”, but Kitaoka, Kim and Kuroda do not disclose
increase amount of a target SOC according to whether the update of the vehicle controller is approved.
However, Sangameswaran discloses
increase amount of a target SOC according to whether the update of the vehicle controller is pending ([0042] “The vehicle battery SOC may be increased in anticipation of a pending update, so as to increase the likelihood that the battery SOC is greater than the threshold” & in paragraph [0025] further discloses a pending update determined by the server.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim and Kuroda and further including increase amount of a target SOC according to whether the update of the vehicle controller is pending as taught by Sangameswaran in order to determine a vehicle battery state of charge (SOC) threshold based on the update characteristic and provide information about the vehicle systems to complete the update.

Per claim 20 (Currently Amended)
A vehicle system comprising: 
Kitaoka discloses
an update server comprising a first processor configured to provide update data of a vehicle controller ([0051] “the state table updating unit 206 may be included in one controller 20 or may be included in a plurality of controllers.” & [0065] “The state table updating unit 206 updates the state table based on the vehicle state information acquired by the vehicle state information acquiring unit 201”)
25an update control apparatus comprising a second processor configured to determine an update-based ultimate target State of Charge (SOC) based on vehicle state information when an update event of the vehicle controller occurs ([0118] “when the parking discharge completion notice is received, the state table updating unit 206 updates the charge status of the corresponding vehicle ID to "standby," and updates the SOC in the state table to "SOC_C" or "0" according to the information contained in the parking discharge completion notice….”)
control charge or discharge of a battery based on the determined ultimate target SOC ([0081] “the charge-discharge control unit 702 discharges the battery 9 to SOC_C %  or 0% . The values SOC_C and 0 represent standby SOCs for realizing the adjusting charge or discharge control”) 
Kitaoka does not disclose
download update data of the vehicle controller from an update 10server and update the vehicle controller when the update of the vehicle controller is approved.
But Kim discloses
download update data of the vehicle controller from an update 10server (page 2 “the vehicle to download the software of the electronic control devices in the vehicle connected to the internal communication of the vehicle from the update server via the wireless Internet to update the software of the electronic control devices in the vehicle”)
update the vehicle controller when the update of the vehicle controller is approved (page 2 “Receiving update software when the update is approved; Receiving the update software to update the electronic controller”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kitaoka and teaching of Kim including download update data of the vehicle controller from an update 10server and update the vehicle controller when the update of the vehicle controller is approved in order to receive such a software recall service and need to update the software of the electronic controller with new software.

wherein the second processor of the update control apparatus determines the ultimate target SOC by applying an increase amount of a target SOC according to whether a destination of navigation is set.
But Kuroda discloses
the update control apparatus determines the ultimate target SOC by applying an increase amount of a target SOC according to whether a destination of navigation is se ([0045] “When the SOC increase determination function determines that the SOC of the battery 60 has increased, or in other words that the battery 60 has been charged or replaced, the SOC increase point setting function [apply the increase amount in the SOC] obtains the vehicle position detected by the position detection function and sets the obtained vehicle position as the SOC increase point.” Kuroda further discloses position detection function is based on GPS in [0039] “The position detection function is used to detect the latitude/longitude of the current vehicle position and a vehicle advancement direction on the basis of information from the GPS receiver 51, the vehicle speed sensor, and the acceleration sensor, which is obtained via the vehicle controller 50.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka and Kim and further including the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set as taught by Kuroda in order to provide a driver of an electric vehicle with information on nearby battery charge amount increase facilities.

increase amount of a target SOC according to whether the update of the vehicle controller is approved.
However, Sangameswaran discloses
increase amount of a target SOC according to whether the update of the vehicle controller is pending ([0042] “The vehicle battery SOC may be increased in anticipation of a pending update, so as to increase the likelihood that the battery SOC is greater than the threshold” & in paragraph [0025] further discloses a pending update determined by the server.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim and Kuroda and further including increase amount of a target SOC according to whether the update of the vehicle controller is pending as taught by Sangameswaran in order to determine a vehicle battery state of charge (SOC) threshold based on the update characteristic and provide information about the vehicle systems to complete the update.

Per claim 21 (Currently Amended)
An update control apparatus for a vehicle controller, the update control apparatus comprising: a processor; a non-transitory memory coupled to the processor; and  10a computer executable code stored in the non-transitoy memory and executable by the processor to cause the processor to: 
Kitaoka discloses
collect vehicle state information when an update event of the vehicle controller occurs (FIG. 10 is a flowchart showing an example of a state table update process executed by the server 70 & [0113] “In step S1000, the state table updating unit 206 determines whether the vehicle state information acquiring unit 201 has acquired the vehicle state information.  When the determination result is "YES," the process moves to step S1002”)
determine an update-based ultimate target State of Charge (SOC) based on the 15collected vehicle state information ([0118] “when the parking discharge completion notice is received, the state table updating unit 206 updates the charge status of the corresponding vehicle ID to "standby," and updates the SOC in the state table to "SOC_C" or "0" according to the information contained in the parking discharge completion notice….”)
control charge or discharge of a battery based on the determined ultimate target SOC ([0081] “the charge-discharge control unit 702 discharges the battery 9 to SOC_C %  or 0% . The values SOC_C and 0 represent standby SOCs for realizing the adjusting charge or discharge control”)
Kitaoka does not disclose
download update data of the vehicle controller from an update server and update the vehicle controller when the update of the vehicle controller is approved.
But Kim discloses
download update data of the vehicle controller from an update 10server (page 2 “the vehicle to download the software of the electronic control devices in the vehicle connected to the internal communication of the vehicle from the update server via the wireless Internet to update the software of the electronic control devices in the vehicle”
update the vehicle controller when the update of the vehicle controller is approved (page 2 “Receiving update software when the update is approved; Receiving the update software to update the electronic controller”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kitaoka and teaching of Kim including a control device configured to download update data of the vehicle controller from an update 10server and update the vehicle controller when the update of the vehicle controller is approved in order to receive such a software recall service and need to update the software of the electronic controller with new software.
Kitaoka and Kim do not disclose
wherein the ultimate target SOC is determined by applying an increase amount of a target SOC according to whether a destination of navigation is set.
But Kuroda discloses
the ultimate target SOC is determined by applying an increase amount of a target SOC according to whether a destination of navigation is set ([0045] “When the SOC increase determination function determines that the SOC of the battery 60 has increased, or in other words that the battery 60 has been charged or replaced, the SOC increase point setting function [apply the increase amount in the SOC] obtains the vehicle position detected by the position detection function and sets the obtained vehicle position as the SOC increase point.” Kuroda further discloses position detection function is based on GPS in [0039] “The position detection function is used to detect the latitude/longitude of the current vehicle position and a vehicle advancement direction on the basis of information from the GPS receiver 51, the vehicle speed sensor, and the acceleration sensor, which is obtained via the vehicle controller 50.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka and Kim and further including the ultimate target SOC is determined by applying an increase amount of a target SOC according to whether a destination of navigation is set as taught by Kuroda in order to provide a driver of an electric vehicle with information on nearby battery charge amount increase facilities.
Kim discloses “Receiving update software when the update is approved”, but Kitaoka, Kim and Kuroda do not disclose
increase amount of a target SOC according to whether the update of the vehicle controller is approved.
However, Sangameswaran discloses
increase amount of a target SOC according to whether the update of the vehicle controller is pending ([0042] “The vehicle battery SOC may be increased in anticipation of a pending update, so as to increase the likelihood that the battery SOC is greater than the threshold” & in paragraph [0025] further discloses a pending update determined by the server.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim and Kuroda and further including increase amount of a target SOC according to whether the update of the vehicle controller is pending as taught by Sangameswaran in order to .

Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kitaoka, and in view of Kim, Kuroda and Sangameswaran and further view of Ichikawa (US Pub. No. 20180178668 A1 hereinafter “Ichikawa”)
Per claims 3 and 15
The rejection of claims 1 and 14 are incorporated
Kitaoka further discloses
a request SOC at a time of update of the vehicle controller ([0134] “the state table updating unit 206 updates the charge status to "standby" and updates the SOC to "SOC_C" or "0" in the state table (see FIG. 3) inside the state table storing unit 208 according to the charge command or the discharge command.”)
But Kitaoka, Kim, Kuroda and Sangameswaran do not disclose
the battery control device determines the increase amount of the target SOC based on a smaller value of a value obtained by subtracting a current SOC from a fully-charged state.
However, Ichikawa discloses
the battery control device determines an increase amount in a target SOC based on a smaller value of a value obtained by subtracting a current SOC from a fully-charged state ([0061] “the controller 19 extracts the maximum value of the SOC (for example, S2 (FIG. 4)) and the initial value of the SOC (for example, S1 (FIG. 4)) in the future transition of the SOC and subtracts the initial value of the SOC [a current SOC] from the maximum value of the SOC [fully charge SOC], so as to compute the maximum SOC increase amount.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim, Kuroda and Sangameswaran and further including the battery control device determines an increase amount in a target SOC based on a smaller value of a value obtained by subtracting a current SOC from a fully-charged state as taught by Ichikawa in order to provide a prediction method of the maximum SOC increase amount in the case where the vehicle starts traveling after the completion of the external charging.

Per claim 4
The rejection of claim 3 is incorporated
Kitaoka further discloses
the battery control device determines the request SOC based on at least one of a load current consumption, a battery capacity, an amount of update data, a roll back data, or a data transmission speed ([0007] “The controller is configured to determine, based on the scheduled travel start time and the electric power information, a target vehicle of which the battery is to be charged or discharged from among the registered vehicles [a battery capacity]”)

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Kitaoka, and in view of Kim, Kuroda and Sangameswaran and further view of Kohei et al. (WO 2019030897 A1 hereinafter “Kohei”)

The rejection of claims 10 and 14 are incorporated
Kitaoka, Kim, Kuroda and Sangameswaran do not disclose
wherein the battery control device adjusts the target SOC of the vehicle to the determined ultimate target SOC when the approval of download of the update data is completed.
But Kohei discloses
the battery control device adjusts the target SOC of the vehicle to the determined ultimate target SOC when the approval of download of the update data is completed (on page 7 “When it is determined that the download of the update data is completed until the vehicle arrives at the destination, the management unit 130 determines a second schedule for downloading the update data while arriving at the destination. If the management unit 130 determines that the vehicle has reached the position for the second predetermined time or the second predetermined distance to the destination, the target value of the SOC of the first power supply device 22 of the power supply unit 20 may be set to the second target value.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim, Kuroda and Sangameswaran and further including the battery control device adjusts the target SOC of the vehicle to the determined ultimate target SOC when the approval of download of the update data is completed as taught by Kohei in order to provide a method to avoid a decrease in the fuel efficiency of vehicle by adjusting the power generation amount.

Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kitaoka, and in view of Kim, Kuroda and Sangameswaran and further view of Asano (US Pub. No. 20070100513 A1 hereinafter “Asano”)
Per claims 12 and 18
The rejection of claims 1 and 14 are incorporated
Kitaoka, Kim, Kuroda and Sangameswaran do not disclose
wherein the control device outputs a message inquiring whether update of the vehicle controller is approved at a time when ignition of the vehicle is turned off.
But Asano discloses
the control device outputs a message inquiring whether update of the vehicle controller is approved at a time when ignition of the vehicle is turned off ([0117] “If the ignition key switch 812 is off… not in operation, and in an update-allowed state, namely, in a state in which reprogramming can be enabled (step 1709), and then a reprogramming OK determination message is transmitted to the base station 100”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim, Kuroda and Sangameswaran and further including the control device outputs a message inquiring whether update of the vehicle controller is approved at a time when ignition of the vehicle is turned off as taught by Asano in order to provide an updating method for a control unit mounted in a vehicle and carrying out update services in the vehicle.

Per claims 13, 18, and 19
The rejection of claim 12, 14, and 18 are incorporated

wherein the control device updates the 10vehicle controller when approval of the update of the vehicle controller is completed, and switches an operation mode of the vehicle to a sleep mode when the approval of the update of the vehicle controller is rejected ([0128] “FIG. 15 shows an example of transition of the state of the vehicle 100 in the update information communication system.” & [0129] “Upon receiving a reprogramming request from the base station 100 end, the state transitions to block 1902 so as to determine whether reprogramming is approved or not.  At this point, if a reprogramming NG [reject] determination is made, the state transitions back to block 1901 [sleep mode]”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kitaoka, Kim, Kuroda and Sangameswaran and further including the control device updates the 10vehicle controller when approval of the update of the vehicle controller is completed, and switches an operation mode of the vehicle to a sleep mode when the approval of the update of the vehicle controller is rejected as taught by Asano in order to provide an updating method for a control unit mounted in a vehicle and carrying out update services in the vehicle.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.

Response to Amendment
Applicant’s arguments filed on Mar. 1, 2021 have been fully considered but they are not
persuasive.
In the remarks, Applicant argues that:
(a)	Applicant argues cited references do not teach or suggest “wherein the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set and whether the update of the vehicle controller is approved” recited in claims 1, 14, 20, and 21. 
Examiner’s response:
Examiner disagrees.
Kuroda discloses “the battery control device determines the ultimate target SOC by applying the increase amount in the target SOC based on whether a destination of navigation is set” in paragraph [0045] “When the SOC increase determination function determines that the SOC of the battery 60 has increased, or in other words that the battery 60 has been charged or replaced, the SOC increase point setting function [apply the increase amount in the SOC] obtains the vehicle position detected by the position detection function and sets the obtained vehicle position as the SOC increase point.” 
Kuroda further discloses position detection function is based on GPS in [0039] “The position detection function is used to detect the latitude/longitude of the current vehicle position and a vehicle advancement direction on the basis of information from the GPS receiver [a destination of navigation is set] 51, the vehicle speed sensor, and the acceleration sensor, which is obtained via the vehicle controller 50.”)
under a predetermined condition”, but Kuroda does not disclose determining whether a update is approved. However, Kim discloses “Receiving update software when the update is approved” cure deficiencies of Kuroda. The combination of Kuroda and Kim discloses the increase amount in the target SOC based on whether a update is approved.
	Examiner added a new reference Sangameswaran with combination of Kim to teach the feature “increase amount of a target SOC according to whether the update of the vehicle controller is approved” as applied hereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JUNCHUN WU/Examiner, Art Unit 2191

      /WEI Y ZHEN/      Supervisory Patent Examiner, Art Unit 2191